NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Submitted March 12, 2008*
                                  Decided March 12, 2008

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No. 07‐2398

THOMAS G. WILKINSON,                                Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 06‐C‐1288
WELLS FARGO BANK 
MINNESOTA, N.A., et al.,                            William C. Griesbach,
     Defendants‐Appellees.                          Judge.

                                         O R D E R

        Thomas Wilkinson filed a sprawling 200‐page pro se complaint in district court,
naming numerous banks and their law firms as defendants, and citing various federal and
state civil and criminal statutes, including the Fair Debt Collection Practices Act,
15 U.S.C. § 1692‐1692p.  The court could not, however, glean the substance of his claims
from his complaint and ordered Wilkinson to amend his pleading for clarity.  A second


       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See
FED. R. APP. P. 34(a)(2).
No. 07‐2398                                                                                Page 2

complaint, shorn of various exhibits and “motions” but otherwise identical, was no better. 
Accordingly, the court dismissed the bulk of the complaint as unintelligible.  See FED. R. CIV.
P. 8(a)(2).  The court held, however, that to the extent that Wilkinson had alleged violations
of the FDCPA by any creditor banks, he had failed to state a claim upon which relief could
be granted because the FDCPA governs debt collectors and not creditors (with a few
inapplicable exceptions).  See 15 U.S.C. § 1692a; FED. R. CIV. P. 12(b)(6); Randolph v. IMBS,
Inc., 368 F.3d 726, 729 (7th Cir. 2004); Schlosser v. Fairbanks Capital Corp., 323 F.3d 534, 536
(7th Cir. 2003).  The court dismissed that portion of the complaint with prejudice.  Following
a hearing, the court also concluded that the true purpose of Wilkinson’s suit was to harass
the defendants and therefore sanctioned him $1,000.  See FED. R. CIV. P. 11(b).
 
        We review a district court’s dismissal under Rule 12(b)(6) de novo.  Tricontinental
Indus., Ltd. v. PricewaterhouseCoopers, LLP, 475 F.3d 824, 833 (7th Cir. 2007).  In doing so, we
accept any well‐pleaded factual allegations as true and draw all reasonable inferences in
favor of the plaintiff, see id., mindful of the need to construe pro se complaints liberally, see
Kaba v. Stepp, 458 F.3d 678, 681, 687 (7th Cir. 2006).  We review a dismissal under Rule 8(a),
meanwhile, for abuse of discretion.  Davis v. Ruby Foods, Inc., 269 F.3d 818, 820 (7th Cir.
2001).  Finally, we review a district court’s imposition of Rule 11 sanctions for abuse of
discretion as well.  Cuna Mut. Ins. Socʹy v. Office & Profʹl Employees Intʹl Union, Local 39, 443
F.3d 556, 560 (7th Cir. 2006).

        Wilkinson’s brief in this court poses a similar challenge; it contains significant
portions of the original complaint and does not, for the most part, assert grounds for error. 
We read Wilkinson’s brief to contain one principal argument, that the district court was
wrong to dismiss his FDCPA claim.  Wilkinson seems to believe that because various bank
creditors sought to collect on a debt, those entities became “debt collectors” for purposes of
the FDCPA.  The district court properly rejected this argument.  See Schlosser, 323 F.3d at
536.  The remainder of his complaint is indeed unintelligible and therefore was properly
dismissed.  See United States ex rel. Garst v. Lockheed‐Martin Corp., 328 F.3d 374, 378 (7th Cir.
2003); Davis, 269 F.3d at 820.  Moreover, because Wilkinson submitted an identical
complaint after the court ordered him to clarify the original pleading, the court did not
abuse its discretion in imposing a modest sanction for disobedience.  See Cuna Mut. Ins.
Socʹy, 443 F.3d at 560.

                                                                                     AFFIRMED.